ADVISORY ACTION
Withdrawn Rejections
Claims 12 is rejected under 35 U.S.C. 112(a) first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Maintained Rejections
Claims 1, 3-4, and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (United States Patent Publication 2011/0243882-see IDS filed 03/12/2018). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (United States Patent Publication 2011/0243882-see IDS filed 03/12/2018) as applied to claims 1, 3-4, 6-8, 10-12 and new claim 13, and further in view of Koller et al. (United States Patent Publication 2004/0151910). 
Claim 1, 3, 4, 6-9, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (United States Patent 7,390,774) in view of Dong et al. (United States Patent Publication 2011/0243882-see IDS filed 03/12/2018). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (United States Patent 7,390,774) in view of Dong et al. (United States Patent Publication 2011/0243882-see IDS filed 03/12/2018) as applied to all claims 1, 3, 4, 6,  above, and further in view of Koller et al. (United States Patent Publication 2004/0151910).
Claims 1 and 3-13 are directed to an invention not patentably distinct from claims 1-3, 5, 6, and 9-11 of commonly assigned U.S. Patent Number 8,858,926( hereafter Patent ‘926) in view of Koller et al. (United States Patent Publication 2004/0151910). 
Claims 1 and 3-13 are directed to an invention not patentably distinct from claims 1-3, 5 ,6, and 9-11 of commonly assigned U.S. Patent No. 7,390,774 (hereafter Patent ‘774) in view of Koller et al. (United States Patent Publication 2004/0151910) and Dong et al. (United States Patent Publication 2011/0243882-see IDS filed 03/12/2018). 
Claims 1 and 3-13 are directed to an invention not patentably distinct from claims 1-3, 5,6, and 9-11 of commonly assigned U.S. Patent No. 7,335,613 (hereafter Patent ‘613) in view of Koller et al. (United States Patent Publication 2004/0151910) and Dong et al. (United States Patent Publication 2011/0243882-see IDS filed 03/12/2018). 
Response to Remarks
Applicants argue dong requires a blend of polymers and one of those polymers must be a copolymer having at least 5% cyclic monomer. Applicants argue that the heterocyclic monomer at Table 1 has a weight percent of 68.2 and there is no disclosure of copolymer having 0.01-2% heterocyclic group monomer. The prior Declaration by Liu 
Examiner respectfully disagrees and notes that the polymer of Dong is made up of monomers (e.g. MMA) and imidazole heterocyclic containing monomers. Example 1 clearly shows that these monomeric units are polymerized together to get a copolymer. Dong et al. teach antimicrobial coatings comprising a polymer emulsion, see abstract and claims 1, 8, and 10. The composition is heat and light stable, see paragraph [0044].  According to Dong, the polymer emulsion comprises 5-95% based on the dry weight of heterocyclic containing monomers complexed to a metal which is present from 0.002-1% by weight (20ppm-10,000ppm), see claim 1. According to Dong the aqueous antibacterial polymer emulsion comprises from 90-99.99% of polymer A, from 0.004-1% oxidant and 0.002-1% metal complexed with polymer B. Although the heterocyclic containing monomer is present in polymer B from 5-95% by weight, the total amount of polymer B based on the dry weight of the polymer emulsion is 0.002-1%. Thus polymer B can have 0.95% heterocyclic monomer present with .05% (500ppm) metal agent which would amount to 1% based on the dry weight of the total aqueous polymer emulsion.  The examples of heterocyclic monomers of Dong include a heterocyclic group selected from the monomers consisting of imidazole, thiophene, pyrrole, oxazole, thiazoles, and their respective isomers (e.g., thiazol-4-yl, thiazol-3-yl and thiazol-2-yl), tetrazole, pyridine, pyridazine, pyrimidine, pyrazine, azoles, indazoles, triazoles, their respective isomers (e.g., 1,2,3-triazole and 1,2,4-triazole), and combinations thereof, see paragraph [0029]. Examples of the imidazole heterocyclic monomers include vinyl imidazole, see paragraphs [0030]-[0033] and claims 1-2. The mole ratio of the silver to 
With regards to the Liu Han Declaration, Examiner refers Applicants to the remarks regarding the Han Declaration in the Office Correspondence Mailed on 08/08/2021.  Examiner maintains that the Declaration is unpersuasive in view of the remarks in the Office Correspondence mailed 08/085/2021 in addition to the remarks made of record in the Office Correspondence mailed 09/24/2021 which addresses the Liu Han Declaration. 
Applicants argue that Ghosh teaches that the ratio of residue from aromatic heterocyclic to non-heterocyclic monomer is at least 5. Applicants disagree that the Example 5 of Ghosh is based on dry weight based on the polymer emulsion and therefore Ghosh does not teach the composition recited. 
Examiner respectfully notes that Ghosh also teaches that the antimicrobial composition can comprise embodiments wherein the metal can be present from 0.5-60% by weight with ratio of heterocyclic containing monomer to silver being from 95:5 or 5:95. Ghosh teaches in Table II silver containing emulsions having the product of example 5 is present in total of the emulsion at 6g per Table II with the total concentration of silver ions being 27ppm in Example 13. A weight ratio of 95:5 or 5:95 with silver present at 27ppm expressly meets the heterocyclic monomer being present based on the emulsion in an amount that includes 0.0135% (135ppm) using a weight ratio of 5. Thus, the amount of heterocyclic containing monomer is expressly suggested in the emulsion of the Ghosh reference per the examples in Ghosh. 
Applicants have traversed the Double Patenting Rejections for the same reasons made of record in addition to the reasons discussed with regards to Ghosh and Dong above. 
Examiner respectfully maintains the Double Patenting rejections for the same reasons as made of record in addition to the remarks provided above. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619